 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDees,watchmen,guards, the checker,4 and all other supervisors asdefined inthe Act.Case No. 5-RC-2634All driver-salesmen, drivers' helpers, checkers, the advertising pro-motion man, cup vending machine serviceman, merchandising andsales promotion man, and lead salesmen employed by Norfolk Coca-Cola Bottling Works, Incorporated, at its Norfolk, Virginia, plant,,excluding office clerical employees, professional employees, watch-men, guards, and supervisors as defined in the Act.Case No. 5-RC-2646All production employees employed by the Norfolk Coca-Cola.BottlingWorks, Incorporated, at its Norfolk, Virginia, plant, ex-cluding office clerical employees, professional employees, deliveryrepairmechanics, refrigeration department employees, advertising-department employees, watchmen, guards, the checker, and all other-supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]4While the parties agreed to include nonsupervisory employees classified as checkers in,the driver-salesmen units, they also agreed,and the record shows, that certain production,employees at Portsmouth and Norfolk classified as checkers should be excluded from theproduction units as supervisors.Rokwell Industries,Inc.andWarehouse and Distribution Work-ers Union,Local 688, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,Petitioner.Case No. 14-RC-3479.April 6, 1959DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to stipulations for certification upon consent election,'an election by secret ballot was conducted on October 31, 1958, underthe direction and supervision of the Regional Director for the Four-teenth Region.At the conclusion of the election, a tally of ballotswas furnished to the parties pursuant to the Board's Rules andRegulations.The tally showed that, of 41 votes cast in the election,,24 were cast for the Petitioner and 17 were cast for the Intervenor.On November 6, 1958, the Employer filed timely objections to,conduct affecting theresultsof the election.The Regional Director-investigated the objections and issued a report on objections andi On October 1, 1958, the Employer and Petitioner signed the original stipulation herein..Thereafter on October 21, 1958, a superseding stipulation was signed by the Employer;.Petitioner,and Intervenor,Rokwell Metal Workers Union.123 NLRB No. 81. ROKWELL INDUSTRIES, INC..645thereafter a supplemental report on objections, in which lie recom-mended that all objections be overruled and that Petitioner be certi-fied as representative of employees of the Employer in the stipulatedunit.The Employer timely filed exceptions to the Regional Direc-tor's report and filed a brief in support of its exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Rodgers, Jenkins,and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claiin to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.As stipulated by the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sKahlmayer Drive, St. Louis, Missouri, plant, excluding office cleri-cal employees, guards, watchmen, professional employees, and super-visors as defined in the Act.5.Objections to conduct affecting the results of the election: Theobjections allege that (a) on October 1, 1958, and October 7, 1958,the Petitioner threatened and coerced employee Brannam and hisfamily; (b) between October 18 and 24, 1958, Petitioner threatenedemployee Tilton; (c) between October 18 and 28, 1958, Petitionersannounced that it had guns available to handle persons who inter-fered with its organizational campaign; (d) Petitioner otherwisethreatened and coerced employees prior to the election; (e) Peti-tioner distributed a handbill designed to show that it was affiliatedwith AFL-CIO ; and (f) Petitioner published untrue statementsimmediately prior to the election which the Employer was unable tocounteract before the election and which interfered with the em-ployees' free choice of bargaining representative.The Regional Director investigated the objections and recom-mended that all objections, except objection (c) be overruled on themerits 2 and that objection (c) be overruled on the ground that, asthe alleged conduct occurred before the cutoff date of October 21,1958, the date of the second stipulation for certification upon consent'As to objections(a) and(b), he recommended that they be overruled for the addi-tional reason thattheyoccurred prior to the October 21,1938, cutoff date. 646.DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection,3the Board was precluded from consideringit as a basis.for setting aside the election.The Employer filed exceptions to all of the Regional Director'sfindings and recommendations together with a supporting brief..The Employer contends,inter alia,that the Regional Director im-properly found October 21, 1958, to be the cutoff date and that theappropriate cutoff date is October 1, 1958, the date of the firststipulation upon consent election.The Employer also contends thata hearing should be held as to the merits of its objections 4We find no merit in objections (d), (e), and (f). As to the otherobjections, we agree with the Regional Director that they are barredfrom consideration by the rule of theWoolworthcase.5In theWoolworthcase, the Board held that, in establishing acutoff date for an election conducted pursuant to a decision anddirection of election, objections based on conduct which occurredprior to the date of the direction, or prior to the date of an amendeddirection of election, will not be considered.Although the Boardhas not ruled on the precise question here involved, i.e., whether totake as a cutoff date the date of execution of the original stipulationfor consent election or the date of a superseding stipulation, webelieve that it is consistent with the rule of theWoolworthcase andthe laterBremencase,, to take the date of the later stipulation asthe cutoff date.As the conduct alleged in objections (a), (b), and (c) was foundby the Regional Director to have occurred prior to October 21, 1958,.and the Employer does not now contend otherwise,7 and as the dateof the second stipulation for consent election, dated October 21, 1958,.is the proper cutoff date, we find, in accord with the Regional Di-rector that the Employer's exceptions raise no substantial or materialissues offact and they are, accordingly, overruled.s See'footnote 1, above.4 It contends additionally that the Regional Director's investigation of the merits of theobjections was incomplete because the Petitioner circulated copies of the objections andthereby intimidated witnesses who otherwise might have supported the objections.Wefind no merit in this contention as the possible intimidatory effect of the circulation ofthe objections is too speculative to warrant a hearing on this issue,as requested by theEmployer.'5F.W. Woolworth Company,109 NLRB 1446.6 Bremen Steel Company,etc.,115 NLRB 1581,1583.In that case the Board held thatwhere a first Board-directed election was set aside for interference,and a second electiondirected,the cutoff date for objectionsto thesecond election was the date of issuance ofthe second direction of election.7Althoughthe Employer states in its exceptionsthatthe conduct described in objec-tion(c)occurred"about 21 days after October 1. and only 10 daysbefore the election"(October 31),in its brief the Employer does not dispute the finding in the SupplementalReport on Objections that the objectionable conduct occurredbeforeOctober 21, 1958.The Employer's exceptions were filed before the receipt of the report,whereas its briefwas filed thereafter. LLOYD A. FRY ROOFING COMPANY647As we find no merit in the exceptions, we shall certify the Peti-tioner as the representative of the Employer's employees.[The Board certified Warehouse and Distribution Workers Union,Local 688, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America as the collective-bargainingrepresentative of all production and maintenance employees at theEmployer's Kahlmayer Drive, St. Louis, Missouri, plant, excludingoffice clerical employees, guards, watchmen, professional employeesand supervisors as defined in the Act.]LloydA. FryRoofing CompanyandUnited Papermakers andPaperworkers,AFL-CIO.Cases Nos. 39-CA-622 and 39-CA-700.April 7, 1959DECISION AND ORDEROn April 8, 1958, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices and recommended that the complaint be ' dismissedwith respect thereto.Thereafter, the General Counsel and the Re-spondent filed exceptions to the Intermediate Report and supporting-briefs.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed 2The Board has considered the In-I In its exceptions the Respondent excepted to the denial by the Trial Examiner of itsrequests to have the General Counsel produce certain written statements in his possession,of witnesses,at the time said witnesses testified.By its order of September 10, 1958, theBoard sustained the exception and ordered that the General Counsel forthwith makeavailable to the Respondent such pretrial written statements, or copies thereof, directlyrelated to itheir testimony of witnesses who had testified for the General Counsel, providedthat the Respondent within 10 days of the order designate to the General Counsel thenames of the witnesses whose pretrial testimonytheydesired.'This Board order alsoprovided that within 5 days after these statements had been received the Respondent couldmove to reopen the record and have the case remanded to the Trial Examiner for thepurpose of further examining any witnesses so designated.Upon request of the Respond-ent, such pretrialwrittenstatements were shown to counsel for the Respondent onSeptember 18, 1958, with full opportunity for inspection.On September 29, 1958, theRespondent 'advised the Board that it had been shown the pertinent pretrial statementsand did not desire to reopen the record.2The Respondent excepts to the rulings of the Trial Examiner denying its motions tosever Case No. 39-CA-700 from Case No. 39-CA-622, and its motions to dismiss andmotions to strike dated December 9, 1957, and renewed on February 12, 1958. In view.of our disposition of Case No.39-CA-700, we find it unnecessary to rule on these-exceptions.123 NLRB No. 86.